DETAILED ACTION
Introduction
Claims 1-14 have been examined in this application. Claims 1, 5, 7, and 11 are amended. Claims 2, 3, 6, 8-10, and 12-14 are as previously presented. Claim 4 is original. This is a final rejection in response to the arguments and amendments filed 12/28/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on application KR10-2018-0054623 filed in the Republic of Korea on 05/14/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, filed 12/28/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 7-9 under the heading “Patentability Under 35 U.S.C. § 103”), the arguments are partially persuasive. Particularly, the arguments (p. 8) state that Applicant disagrees with the rejection made in the non-final rejection mailed 9/28/2021, however it is unclear how to respond as no reasoned arguments have been provided and these arguments are therefore not persuasive. However, the arguments (p. 8) additionally  state that the references in the previous rejection does not teach the subject matter in the presently amended claims “wherein the state in which the impact is reduced is determined by determining candidate collision areas that may receive an impact amount smaller than that is the collision area in which the estimated impact amount is determined on the lateral side of the host vehicle, the candidate collision areas being determined a priori based on experimental data.” These arguments are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional prior art of US2002/0099527A1 (Bomar et al.) as well as the previously relied upon references of US2005/0236211A1 (Hirota et al.), US2014/0015973A1 (Vasquez et al.), WO2009/092374A1 (Graef et al.), JP2005100232A (Mizutani), and US2016/0280266A1 (Kawamata).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation is:
	“a controller configured to” make determinations and change a travelling state of the vehicle in Claim 1,
because the claim limitation uses the generic placeholder “controller” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
specification p. 18 states that the controller is an ECU of the vehicle, therefore corresponding to an electronic control unit and corresponding algorithms for performing the claimed functions. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 7, the phrase “an impact amount smaller than that is the collision area" renders the claims indefinite. The meaning of the phrase (particularly “than that is the collision area” is unclear and it is not known whether the word “is” is intended to be “in,” or whether the phrase is describing some area comparison or something else. The scope of the claims is therefore indefinite. For 
Additionally, the phrase “the collision area in which the estimated impact amount is determined on the lateral side of the host vehicle” renders the claims indefinite. There is no antecedent basis for this exact wording in the claims. The claims previously recite “an estimated collision area on the host vehicle” however due to the difference in language it is not entirely clear if these are the same areas (in which case they should have the same name) or are intended to be recited as different areas (in which case “the collision area in which the estimated impact amount…” should instead read “a collision area…”).  The claims are therefore indefinite. For the purposes of examination, the collision area in which the estimated impact amount is determined is understood to be the same as the previously recited estimated collision area.
Claims 2-6 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2-6 and 13) or Claim 7 (for Claims 8-12 and 14) and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-9, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Publication WO2009/092374A1 (Graef et al.) (Translation used for citation purposes) in view of Publication US2005/0236211A1 (Hirota et al.), further in view of Publication US2002/0099527A1 (Bomar et al.), further in view of Publication US2014/0015973A1 (Vasquez et al.).

Regarding Claim 1, Graef et al. discloses an apparatus for assisting driving of a host vehicle (see [101, 102], Claim 1, means for carrying out the method to influence vehicle movement, assisting a driver), comprising:
at least one first sensor detecting vehicle information of the host vehicle (see [54] vehicle’s own sensors, detecting, for example, own vehicle actuator or navigation information);
at least one second sensor detecting a target vehicle around the host vehicle (see [53], environmental detection, may detect obstacles, including cars or trucks); and
a controller (see [102] system implemented on computer) configured to:
determine a path of the host vehicle based on vehicle information of the host vehicle (see [54], probability of residence function for future points in time (i.e. a predicted path) of own vehicle based on own sensors);
determine a path of the target vehicle based on a result of detecting the target vehicle (see Claim 13, movement data of the obstacle, and [53, 54] using obstacle sensors, stay distribution function for future position of the obstacle (i.e. a predicted target vehicle path) is determined);
 (see [55] using probability of residence functions and time, probability of collision can be calculated, [56] which may be an unavoidable collision, and see Figure 2a, 2b, 4a, 4b, [89], [91] used in a side impact scenario); and
change a traveling state of the host vehicle to a state in which a predicted impact caused by the collision is reduced if the collision is unavoidable (see [91, 92] the movement of the vehicle can be influenced for an optimal collision point, [46, 56, 100] such that the total accident consequences can be minimized), wherein the controller is further configured to:
determine the state in which the impact is reduced (see [41, 60], the movement trajectory is adapted to minimize the total damage) based on a numerical value of estimated impact amount (see [41] a decision matrix is used to calculate the total accident damage) determined by weighting a numerical value of impact amount on an occupant of the host vehicle rather than a numerical value of impact amount on the host vehicle (see [41] various types of damage may be weighted in the calculation including sheet metal, critical force acting on the occupants, “and / or” on the systems of the vehicle. I.e. in the case where only critical force on the occupants is weighted, the numerical value of the decision matrix for the impact on an occupant is weighted rather than a numerical value of impact amount on the host vehicle), the numerical value of estimated impact amount being determined based on an estimated collision area on the host vehicle at which the collision is estimated to occur (see [41-43], collision parameters are taken into account when calculating total accident damage, including the collision area on the vehicle, and see Figures 4a, 4b, [91-92] for example an estimated collision area K4a), wherein the state in which the impact is reduced is determined by determining a candidate collision area that may receive an impact amount smaller than that is the collision area in which the estimated impact amount is determined on the lateral side of the host vehicle (see Figures 4a, 4b, [91, 92] an alternative candidate collision area K4b (an area which might receive an impact amount which is smaller than that of the collision area K4a) is determined in evaluating the movement of the vehicle).


As above, Graef et al. discloses the estimated impact amount being determined and being a numerical value (see [41] and mapping above) and further discloses the consideration of seating position for an unavoidable collision (see [49, 50]).

Graef et al. does not explicitly recite:
the numerical value of estimated impact amount being determined based on a current position of seats of the host vehicle, and
wherein changing the traveling state comprises controlling a longitudinal position of a seat of the host vehicle.

However, Hirota et al. teaches an apparatus for pre-crash safety (see e.g. Claim 1), wherein
the estimated impact amount is based on a current position of seats of the host vehicle (see [0007, 0062], by adjusting seat postures, the vehicle condition is brought to a higher level of safety, which occurs (see Figure 3, [0037, 0038] based on determinations of whether or not each object ([0024] including positions of plural seats has reached the PCS operation position, i.e. the level of safety depends on the current position in comparison with the desired position), and
wherein changing the traveling state comprises controlling a longitudinal position of a seat of the host vehicle (see [0024] an object to be controller can be seat sliding mechanisms 23 a, 33 a, 43 a and 53 a for moving seats in a longitudinal direction).
 Graef et al. to additionally consider a level of safety corresponding to seat positions, as is taught by Hirota et al., with the motivation of enhancing the robustness of the system to control additional pre-crash measures and increasing occupant safety by controlling occupant protection devices inside of the vehicle (see Hirota et al. [0007, 0062]).


As above, Graef et al. discloses wherein the state in which the impact is reduced is determined by determining a candidate collision area that may receive an impact amount smaller than that is the collision area in which the estimated impact amount is determined on the lateral side of the host vehicle (see Figures 4a, 4b, [91, 92] candidate collision area K4b may optimize impact compared to K4a).

Graef et al. does not explicitly recite:
wherein the state in which the impact is reduced is determined by determining candidate collision areas…, the candidate collision areas being determined a priori based on experimental data.

However Bomar et al. teaches a technique to evaluate impact amount (see [0041] evaluating injury potential and [0042] subject vehicle damage), including: 
determining candidate collision areas (see Figure 3, [0051] a subject vehicle can be divided into a plurality of zones), the candidate collision areas being determined a priori based on experimental data (see [0052-0054] damage for particular zones can be compared with crash test data. I.e. the areas for a present subject vehicle are the same areas which been associated in advance with the crash test (experimental) data).
Graef et al. to use candidate collision areas, as is taught by Bomar et al. with the motivation of enhancing vehicle safety by improving accuracy of estimated injury and damage potential in the state estimation (see Bomar et al. [0041]).


As above, Graef et al. discloses the safety control including determining the path of the host vehicle and determining the path of the target vehicle (see [53, 54], and mapping above) and further discloses the use of the apparatus for an intersection (see Fig. 5a, 5b, [93]).

Graef et al. does not explicitly recite:
wherein the controller determines the path of the host vehicle when the host vehicle approaches an intersection within a predetermined distance, and determines the path of the target vehicle up to the time when the host vehicle passes through the intersection.

However Vasquez et al. teaches an apparatus for controlling a safety system in a vehicle (see Figure 2, 3, [0030] sensor and controller system in a vehicle [0039] for safety alerts),
wherein the controller activates the safety system when the host vehicle approaches an intersection within a predetermined distance, and activates the safety system up to the time when the host vehicle passes through the intersection (see [0046] the sensing network can be activated when the vehicle is within a predetermined distance of an intersection, and [0021] monitors area through which the vehicle passes though. That is, the sensors are activated when the host vehicle approaches within the predetermined distance and additionally operates at least up to an including the time when the vehicle passes through the intersection).
Graef et al. to occur in response to an intersection, as is taught by Vasquez et al., with the motivation of increasing the accuracy of the system by reducing false positives of objects (see Vasquez et al. [0076]).

Regarding Claim 2, Graef et al. discloses the apparatus of claim 1, wherein, if the collision is unavoidable, the controller estimates a collision area and a collision time with respect to a lateral side of the host vehicle (see [55], time of collision is determined [56] which may be for an unavoidable collision [91], for example collision point K4a is estimated for a side impact), and changes at least one of a vehicle speed (see [91], movement can be influenced including longitudinal acceleration (i.e. change of vehicle speed)), a steering (see [91] steering angle can be influenced), a suspension, or the position of an occupied seat among the seats of the host vehicle based on the estimated result.
Examiner's note: since the claim uses the phrase "at least one," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 3, Graef et al. discloses the apparatus of claim 2, wherein, if the collision is unavoidable, the controller changes at least one of the vehicle speed or the steering of the host vehicle such that the target vehicle collides at a collision area where a numerical value of impact amount at a time of collision is smaller than that in the estimated collision area in the lateral side of the host vehicle (see [91-92], Figs. 4a, 4b, movement of the vehicle including longitudinal acceleration (i.e. speed change) and steering is influenced, such that the collision occurs at point K4b (in the rear region of the side of the vehicle, corresponding to rear passenger compartment) rather than K4a (the region of the passenger seat), such that the collision point is no longer in the region of an occupied seat, reducing the impact amount on a passenger).
Examiner's note: since the claim uses the phrase "at least one," only one of the recited alternatives is necessary in the prior art to read on this claim.


Regarding Claim 5, Graef et al. discloses acting in response to the collision being unavoidable (see [55, 56]).

Graef et al. does not explicitly recite the apparatus of claim 3, wherein, if the collision is unavoidable, the controller additionally changes at least one of a height of the seat, or an inclination of a backrest of the seat.

However, Hirota et al. teaches the apparatus for pre-crash safety as above,
wherein, if the collision is predicted, the controller additionally changes at least one of a height of the seat (see [0024] objects controlled include seat lifting mechanisms 24 a, 34 a, 44 a and 54 a for lifting seat cushions in a vertical direction), or an inclination of a backrest of the seat (see Figure 1b, [0024] seat reclining mechanisms 22 a, 32 a, 42 a and 52 a).
Examiner's note: since the claim uses the phrase "at least one," only one of the recited alternatives is necessary in the prior art to read on this claim.
The motivation to combine Graef et al. and Hirota et al. was provided above in the rejection of Claim 1.

Regarding Claim 7, Graef et al. discloses a method for assisting driving of a host vehicle, the method comprising:
 (see [54] obtaining information from vehicle’s own sensors);
detecting, by a second sensor, a target vehicle around the host vehicle (see [53], obtaining environmental information from detection sensors, which may detect obstacles, including cars or trucks);
determining, by a processor, a path of the host vehicle based on vehicle information of the host vehicle received from the first sensor (see [54], probability of residence function for future points in time (i.e. predicted path) of own vehicle based on own sensors, see [31, 102] method is implemented on computer processor);
determining, by the processor, a path of the target vehicle based on a result of detecting the target vehicle received from the second sensor (see Claim 13, collision parameters are a function of movement data of the obstacle, and [53, 54] using obstacle sensors, stay distribution function for future position of the obstacle (i.e. predicted target vehicle path) is determined);
determining, by the processor, whether a collision of the target vehicle with a lateral side of the host vehicle is unavoidable based on the path of the host vehicle and the path of the target vehicle (see [55] using probability of residence functions and time, probability of collision can be calculated, [56] which may be an unavoidable collision, see Figure 2a, 2b, 4a, 4b, [89], [91] which may be a side impact scenario); and
changing, by a controller operatively coupled to the processor (see [56], the movement is controlled by distribution of friction forces [19,20] which is carried out by a controller for braking force), the traveling state of the host vehicle to a state in which a predicted impact caused by the collision is reduced if the collision is unavoidable (see [91, 92] the movement of the vehicle can be influenced for an optimal collision point, [46, 56, 100] such that the total weighted accident consequences can be minimized), 

determining a numerical value of estimated impact amount (see [41] a decision matrix is used to calculate the total accident damage) by weighting a numerical value of impact amount on an occupant of the host vehicle rather than a numerical value of impact amount of the host vehicle (see [41] various types of damage may be weighted in the calculation including sheet metal, critical force acting on the occupants, “and / or” on the systems of the vehicle. I.e. in the case where only critical force on the occupants is weighted, the numerical value of the decision matrix for the impact on an occupant is weighted rather than a numerical value of impact amount on the host vehicle), the numerical value of estimated impact amount being determined based on an estimated collision area on the host vehicle at which the collision is estimated to occur (see [41-43], collision parameters are taken into account when calculating total accident damage, including the collision area on the vehicle, and see Figures 4a, 4b, [91-92] for example an estimated collision area K4a), wherein the state in which the impact is reduced is determined by determining a candidate collision area that may receive an impact amount smaller than that is the collision area in which the estimated impact amount is determined on the lateral side of the host vehicle (see Figures 4a, 4b, [91, 92] an alternative candidate collision area K4b (an area which might receive an impact amount which is smaller than that of the collision area K4a) is determined in evaluating the movement of the vehicle).


As above, Graef et al. discloses the estimated impact amount being determined and being a numerical value (see [41] and mapping above) and further discloses the consideration of seating position for an unavoidable collision (see [49, 50]).

Graef et al. does not explicitly recite:

wherein changing the traveling state comprises controlling a longitudinal position of a seat of the host vehicle.

However, Hirota et al. teaches an apparatus for pre-crash safety (see e.g. Claim 1), wherein
the estimated impact amount is based on a current position of seats of the host vehicle (see [0007, 0062], by adjusting seat postures, the vehicle condition is brought to a higher level of safety, which occurs (see Figure 3, [0037, 0038] based on determinations of whether or not each object ([0024] including positions of plural seats has reached the PCS operation position, i.e. the level of safety depends on the current position in comparison with the desired position), and
wherein changing the traveling state comprises controlling a longitudinal position of a seat of the host vehicle (see [0024] an object to be controller can be seat sliding mechanisms 23 a, 33 a, 43 a and 53 a for moving seats in a longitudinal direction).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the numerical determination of estimated impact amount in Graef et al. to additionally consider a level of safety corresponding to seat positions, as is taught by Hirota et al., with the motivation of enhancing the robustness of the system to control additional pre-crash measures and increasing occupant safety by controlling occupant protection devices inside of the vehicle (see Hirota et al. [0007, 0062]).


As above, Graef et al. discloses wherein the state in which the impact is reduced is determined by determining a candidate collision area that may receive an impact amount smaller than that is the (see Figures 4a, 4b, [91, 92] candidate collision area K4b may optimize impact compared to K4a).

Graef et al. does not explicitly recite:
wherein the state in which the impact is reduced is determined by determining candidate collision areas…, the candidate collision areas being determined a priori based on experimental data.

However Bomar et al. teaches a technique to evaluate impact amount (see [0041] evaluating injury potential and [0042] subject vehicle damage), including: 
determining candidate collision areas (see Figure 3, [0051] a subject vehicle can be divided into a plurality of zones), the candidate collision areas being determined a priori based on experimental data (see [0052-0054] damage for particular zones can be compared with crash test data. I.e. the areas for a present subject vehicle are the same areas which been associated in advance with the crash test (experimental) data).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the determination of state in Graef et al. to use candidate collision areas, as is taught by Bomar et al. with the motivation of enhancing vehicle safety by improving accuracy of estimated injury and damage potential in the state estimation (see Bomar et al. [0041]).


As above, Graef et al. discloses the safety control including determining the path of the host vehicle and determining the path of the target vehicle (see [53, 54], and mapping above) and further discloses the use of the apparatus for an intersection (see Fig. 5a, 5b, [93]).

Graef et al. does not explicitly recite:
wherein the determining of the path of the host vehicle is performed when the host vehicle approaches an intersection within a predetermined distance, and the determining of the path of the target vehicle is performed up to the time when the host vehicle passes through the intersection.

However Vasquez et al. teaches an apparatus for controlling a safety system in a vehicle (see Figure 2, 3, [0030] sensor and controller system in a vehicle [0039] for safety alerts),
wherein the controller activates the safety system when the host vehicle approaches an intersection within a predetermined distance, and activates the safety system up to the time when the host vehicle passes through the intersection (see [0046] the sensing network can be activated when the vehicle is within a predetermined distance of an intersection, and [0021] monitors area through which the vehicle passes though. That is, the sensors are activated when the host vehicle approaches within the predetermined distance and additionally operates at least up to an including the time when the vehicle passes through the intersection).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sensors and corresponding path determinations of Graef et al. to occur in response to an intersection, as is taught by Vasquez et al., with the motivation of increasing the accuracy of the system by reducing false positives of objects (see Vasquez et al. [0076]).

Regarding Claim 8, Graef et al. discloses the method of claim 7, wherein, if the collision is unavoidable, the determining whether the collision includes estimating a collision area and a collision time with respect to the lateral side of the host vehicle (see [55], time of collision is determined [56] which may be for an unavoidable collision [91], for example collision point K4a is estimated for a side impact).

Regarding Claim 9, Graef et al. discloses the method of claim 8, wherein, if the collision is unavoidable, the changing the traveling state of the host vehicle further includes changing at least one of a vehicle speed or a steering of the host vehicle such that the target vehicle collides at a collision area where a numerical value of impact amount at a time of collision is smaller than that in the estimated collision area in the lateral side of the host vehicle (see [91-92], Figs. 4a, 4b, movement of the vehicle including longitudinal acceleration (i.e. speed change) and steering is influenced, such that the collision occurs at point K4b (in the rear region of the side of the vehicle, corresponding to rear passenger compartment) rather than K4a (the region of the passenger seat), such that the collision point is no longer in the region of an occupied seat, reducing the impact amount on a passenger).
Examiner's note: since the claim uses the phrase "at least one," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 11, Graef et al. discloses acting in response to the collision being unavoidable (see [55, 56]).

Graef et al. does not explicitly recite the method of claim 9, wherein, if the collision is unavoidable, the changing the traveling state of the host vehicle further includes changing at least one of a height of the seat, or an inclination of a backrest of the seat.

However, Hirota et al. teaches the method for pre-crash safety as above, wherein, if the collision is predicted, the changing the traveling state of the host vehicle further includes changing at least one of a height of the seat (see [0024] objects controlled include seat lifting mechanisms 24 a, 34 a, 44 a and 54 a for lifting seat cushions in a vertical direction), or an inclination of a backrest of the seat (see Figure 1b, [0024] seat reclining mechanisms 22 a, 32 a, 42 a and 52 a).
Examiner's note: since the claim uses the phrase "at least one," only one of the recited alternatives is necessary in the prior art to read on this claim.
The motivation to combine Graef et al. and Hirota et al. was provided above in the rejection of Claim 7.

Regarding Claim 13, Graef et al. discloses the apparatus of claim 1, wherein changing the traveling state further comprises controlling one or more of vehicle speed (see [69] the method can be achieved with brake or accelerator control (i.e. influencing speed)), steering (see [87] influencing movement may use active steering), and suspension.
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 14, Graef et al. discloses the method of claim 7, wherein changing the traveling state further comprises controlling one or more of vehicle speed (see [69] the method can be achieved with brake or accelerator control (i.e. influencing speed)), steering (see [87] influencing movement may use active steering), and suspension.
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Publication WO2009/092374A1 (Graef et al.) (Translation used for citation purposes) in view of Publication US2005/0236211A1 (Hirota et al.), further in view of Publication US2002/0099527A1 (Bomar et al.), further in view of Publication US2014/0015973A1 (Vasquez et al.), further in view of Publication JP2005100232A (Mizutani) (Translation used for citation purposes).
Regarding Claim 4, Graef et al. discloses acting in response to the collision being unavoidable (see [55, 56]) and further discloses that existing prior art teaches an intervention in the chassis system to reduce the consequences of an accident (see [5]).

Graef does not explicitly recite the apparatus of claim 3, wherein, if the collision is unavoidable, the controller changes at least one of a damping force of the suspension or a height of the host vehicle determined with reference to the suspension.

However Mizutani teaches a system for reducing the influence of a vehicle collision (see [0019]) wherein
If the collision is predicted (see [0058, 0059], in step 80 if a high possibility of collision is made, then in step 100, suspension device 52 is operated) the controller (see [0049] electronic control device 30 connected to suspension device 52) changes at least one of a damping force of the suspension or a height of the host vehicle determined with reference to the suspension (see [0047], collision reducing means may operate a variable damping force type suspension device 52 having a vehicle height adjusting function).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the movement influencing that is applied if a collision is unavoidable, of Graef et al. with the means for adjusting damping and vehicle height as taught in Mizutani, with the motivation of further increasing the safety of the vehicle by reducing the intensity of the collision (see Mizutani [0048]).

Regarding Claim 10, Graef et al. discloses acting in response to the collision being unavoidable (see [55, 56]) and further discloses that existing prior art teaches an intervention in the chassis system to reduce the consequences of an accident (see [5]).

Graef et al. does not explicitly recite the method of claim 9, wherein, if the collision is unavoidable, the changing the traveling state of the host vehicle further includes changing at least one of a damping force of the suspension or a height of the host vehicle determined with reference to the suspension.

However Mizutani teaches a method for reducing the influence of a vehicle collision (see [0019]) wherein
if the collision is predicted, the changing the traveling state of the host vehicle further includes changing at least one of a damping force of the suspension or a height of the host vehicle determined with reference to the suspension (see [0058, 0059], in step 80 if a high possibility of collision is made, then in step 100, suspension device 52 is operated, [0047], collision reducing means may operate a variable damping force type suspension device 52 having a vehicle height adjusting function).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the movement influencing that is applied if a collision is unavoidable of Graef et al. to further include adjusting damping and vehicle height as taught in Mizutani, with the motivation of further increasing the safety of the vehicle by reducing the intensity of the collision (see Mizutani [0048]).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Publication WO2009/092374A1 (Graef et al.) (Translation used for citation purposes) in view of Publication US2005/0236211A1 (Hirota et al.), further in view of Publication US2002/0099527A1 (Bomar et al.), further in view of Publication US2014/0015973A1 (Vasquez et al.), further in view of Publication US2016/0280266A1 (Kawamata).
Regarding Claim 6, Graef et al. discloses wherein the at least one second sensor further detects peripheral information of the host vehicle comprising a lane and a peripheral object (see [60-62], sensors may be used to detect roadway limitations, for lane guidance assist [63, 98] detected obstacles may include a second obstacle (peripheral object)).

Graef does not explicitly recite the apparatus of claim 1, wherein:
the controller further changes the traveling state of the host vehicle to a state in which a collision with the peripheral object, which is estimated to occur after the collision with the target vehicle, is prevented or to a state in which a predicted impact caused by the collision with the peripheral object is reduced based on the peripheral information.

However Kawamata teaches a system for responding to an unavoidable side impact (see Claim 1), wherein:
the controller further changes the traveling state of the host vehicle to a state in which a collision with the peripheral object, which is estimated to occur after the collision with the target vehicle, is prevented or to a state in which a predicted impact caused by the collision with the peripheral object is reduced based on the peripheral information (see [0061], in addition to mitigating damage to the host vehicle, (see Figure 8, Claim 1) the controller further varies a direction of the steered wheel in response to the presence of a target other than the other vehicle (peripheral object, based on peripheral information) [0062, 0063], in order to avoid damage to a pedestrian, or the like, i.e. prevent a collision with the peripheral object which otherwise may occur [0083]).
Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Graef et al. to further include the features for avoiding the collision with a peripheral object as taught by Kawamata, with the motivation of increasing the public safety by suppressing damage to a peripheral target object (see Kawamata [0006]).

Regarding Claim 12, Graef et al. further discloses that the consequences of a second obstacle may be taken into consideration when determining the vehicle state (see [98]). 
Graef et al. does not explicitly recite the method of claim 7, wherein the changing the traveling state of the host vehicle further includes changing the traveling state of the host vehicle to a state in which a collision with a peripheral object, which is estimated to occur after the collision with the target vehicle, is prevented or to a state in which a predicted impact caused by the collision with the peripheral object is reduced based on peripheral information comprising a lane and the peripheral object.

However Kawamata teaches a method for responding to an unavoidable side impact (see Claim 10),
wherein the changing the traveling state of the host vehicle further includes changing the traveling state of the host vehicle to a state in which a collision with a peripheral object, which is estimated to occur after the collision with the target vehicle, is prevented or to a state in which a (see [0061], in addition to mitigating damage to the host vehicle, (see Figures 8, 9, Claim 10), the controller varies a direction of the steered wheel in response to the presence of a target other than the other vehicle (i.e. peripheral object, based on peripheral information) [0062, 0063], in order to avoid damage to a pedestrian, or the like, i.e. prevent a collision with the peripheral object [0083] which otherwise may occur, [0049] based on the first course R1 of the vehicle [0118] which may be a road, i.e. lane).
Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Graef et al. to further include the features for avoiding the collision with a peripheral object as taught by Kawamata, with the motivation of increasing the public safety by suppressing damage to a peripheral target object (see Kawamata [0006]).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20160207529-A1 teaches subject matter including evaluating lateral areas for unavoidable collisions (see e.g. Figure 3A, [0010])
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619